Exhibit 23.1 RONALD R. CHADWICK, P.C. Certified Public Accountant 2851 South Parker Road, Suite 720 Aurora, Colorado80014 Telephone (303)306-1967 Fax (303)306-1944 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM I consent to the incorporation by reference in this Registration Statement of Famous Products, Inc. on Form SB-2, of my report dated December 19, 2007 (included in exhibits to such registration statement) on the consolidated financial statements of Famous Products, Inc. as of October 31, 2007 and for the period from May 23, 2007 (inception) through October 31, 2007. /s/ Ronald R. Chadwick, P.C. RONALD R. CHADWICK, P.C. Aurora, Colorado January 18, 2008
